Judgment reversed on the law, without costs of this appeal to any party, and a new trial granted, on the ground that the proof as set forth: in the stipulated facts does not sustain the judgment. Appeal from order dismissed, without costs, as academic in view of the decision on the appeal from the judgment. All concur. (The judgment cancels of record a deed of realty to plaintiff and awards title and possession of said property to defendant 'Walter F. Furman; the order denies plaintiff’s motion to set aside the judgment and grants defendant’s cross motion to allow the use of a copy of the order of reference signed by Judge Maloney, the original having been lost.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.